                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )        No. 4:19-CR-0102-02-DGK
                                                  )
JAMES C. CHRISMAN,                                )
                                                  )
       Defendant.                                 )

  ORDER ADOPTING THE MAGISTRATE’S REPORT AND RECOMMENDATION
       DENYING DEFENDANT’S MOTION TO SUPPRESS STATEMENT

       Pending before the Court is Defendant James Chrisman’s Motion for Suppression of

Incriminating Statements (Doc. 59) and United States Magistrate Judge John Maughmer’s

Report and Recommendation (Doc. 93) advising the Court deny the motion. After reviewing the

report and conducting an independent review of the applicable law and record, see L.R.

74.1(a)(2), the Court ADOPTS the Report and Recommendation and DENIES the motion.

       Defendant contends the recorded statement he made to Special Agent Tyrese Koerner

after being read his Miranda warnings should be suppressed because it was not freely and

voluntarily made. Defendant claims SA Koerner initiated the custodial interrogation prior to

reading him his Miranda rights by intentionally showing him incriminating photos and then, after

he made incriminating statements, starting the audio recording. Thus, his statement was obtained

by use of a two part interrogation technique designed to circumvent Miranda requirements and is

inadmissible. See United States v. Tores-Lona, 491 F.3d 750, 757-58 (8th Cir. 2007) (citing

Missouri v. Seibert, 542 U.S. 600, 622 (2004)).

       The Court agrees with the Magistrate’s finding that Defendant’s testimony that SA

Koerner intentionally showed him incriminating photos prior to Mirandizing him is not credible.



         Case 4:19-cr-00102-DGK Document 106 Filed 05/20/20 Page 1 of 2
Even if Defendant saw the photos prior to being Mirandized, the record does not demonstrate SA

Koerner used the two part interrogation the Supreme Court cautioned about in Seibert. Thus,

Defendant’s post warning statement is admissible as long it was voluntarily made.

        After reviewing the entire record, the Court finds Defendant understood his Miranda

rights, waived them, and was not coerced into speaking with SA Koerner.             As a result,

Defendant’s waiver of his Fifth Amendment right not to speak with SA Koerner was knowing,

intelligent, and voluntary, and the motion to suppress should be denied.

        IT IS SO ORDERED.

Date:   May 20, 2020                                 /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                      2
         Case 4:19-cr-00102-DGK Document 106 Filed 05/20/20 Page 2 of 2
